Citation Nr: 0404930	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  99-01 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
noncompensably disabling.  

2.  Entitlement to a higher initial disability rating for 
service-connected asthma, rated as 30 percent disabling from 
October 23, 1991, and 100 percent disabling from March 3, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1990 to 
October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
1998 and November 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  In a 
February 1998 rating decision, the RO granted service 
connection for asthma and assigned an initial rating of 10 
percent, effective from October 23, 1991.  In a November 1999 
rating decision, the RO denied an increased (compensable) 
rating for service-connected bilateral hearing loss 
disability.  The veteran appealed the rating assignments of 
both decisions to the Board.  In December 2000, the Board 
remanded these issues to the RO for further audiological 
examination, and for consideration of "staged" ratings for 
service-connected asthma.  That development was completed, 
the RO issued a supplemental statement of the case in July 
2003, and then returned the case to the Board. 


REMAND

Following a review of the record, the Board finds that the RO 
must ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)), to include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that in July 2003 the RO sent the veteran a 
letter to assist him that advised him of the evidence 
received, what VA would obtain, and requested the veteran to 
provide information needed to identify and obtain records or 
evidence that would support his claims; however, the letter 
only addressed a claim for service connection, rather than 
addressing the evidence needed for an increased rating or 
initial rating claim.  (Emphasis added.)  To ensure 
compliance with the notice provisions of the VCAA, the issues 
on appeal must be remanded to the RO.

The Board also notes that, in December 2000, the issue of the 
proper initial rating  for the veteran's asthma was remanded 
to the RO for consideration of "staged" ratings.  In a 
rating decision and supplemental statement of the case issued 
in July 2003, the RO granted a "staged" disability rating 
of 30 percent from October 23, 1991, and 100 percent from 
March 3, 2003.  Subsequently, in a January 2004 Statement of 
Representative in Appeals Case, the veteran's representative 
did not include the initial rating of asthma as an issue, but 
still referred to rating "actions" and "issues."  In a 
February 2004 brief, the veteran's representative did not 
include the initial rating of asthma as an issue, and wrote 
that the "issue of entitlement to an increased evaluation 
for service-connected asthma has been granted.  The appellant 
was awarded the maximum available evaluation for this 
condition."  However, the issue of entitlement to the 
initial assignment of a rating in excess of 30 percent for 
asthma, from October 23, 1991 to March 3, 2003, has not been 
withdrawn by the veteran and, therefore, it remains in 
appellate status.  In view of the representative's recent 
brief, this matter should be clarified.  The veteran and his 
local representative should be asked to clarify whether the 
veteran is satisfied with the RO's July 2003 decision to 
grant staged ratings for his service-connected asthma and 
wishes to withdraw or continue his appeal as to the remaining 
part of his claim, entitlement to the initial assignment of a 
rating in excess of 30 percent for asthma, from October 23, 
1991 to March 3, 2003.  It is pertinent to note that an 
appeal may be withdrawn by the veteran or his representative, 
but requires that the writing state the name of the veteran 
and claims file number, identify the issue being withdrawn, 
and state that the issue is withdrawn.  The Board is 
remanding the issue of entitlement to the initial assignment 
of a rating in excess of 30 percent for asthma, from October 
23, 1991 to March 3, 2003, in order for the RO to clarify 
whether the veteran's intent is to continue or withdraw this 
part of his appeal.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.	The RO should request clarification from the 
veteran and his representative regarding whether 
the veteran's intent is to continue or withdraw his 
claim for the initial assignment of a rating in 
excess of 30 percent for asthma, from October 23, 
1991 to March 3, 2003.  

2.	The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate the claim for an increased 
(compensable) disability rating for service-
connected bilateral hearing loss, what evidence, if 
any, the veteran is to submit, and what evidence VA 
will obtain.  If the veteran or his representative 
indicates that the issue of entitlement to the 
initial assignment of a rating in excess of 30 
percent for asthma, from October 23, 1991 to March 
3, 2003 has not been withdrawn, the RO should also 
notify the veteran of what evidence is required to 
substantiate the claim for a higher initial 
disability rating for service-connected asthma, 
what evidence, if any, the veteran is to submit, 
and what evidence VA will obtain.   See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

3.	If any of the benefits sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case 
and should be given the opportunity to respond 
thereto.  Thereafter, the case should be returned 
to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




